Mr. Justice Breese delivered the opinion of the Court: Complainant alleges in his bill, that at the time of filing the same and prior thereto, the full title in fee simple to the piece of land described therein, was vested in him. There is no allegation in the bill that complainant was in possession; the inference therefore must be he was not in possession.. .and being so, his remedy to recover the possession was complete at law, by an action of ejectment, in which he could not fail to recover, on showing a complete legal title in himself. The fact that Mrs. Burton had received of Hallara, a deed to herself, to supply the place of a prior deed granted to her husband in his life-time and alleged to be lost, constitutes no such equity as to give chancery jurisdiction. Complainant claims through Burton, and to establish his title at law it would only be necessary to prove the execution of the deed by Hallam to Burton and its subsequent loss. We fail to perceive any equity in complainant’s bill. The motion to dissolve the injunction and dismiss the bill should have been allowed. Refusing it was error, and for this error the decree must be reversed and the cause remanded. Decree reversed.